Citation Nr: 0518830	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral plantar fasciitis and metatarsalgia.

2.  Entitlement to service connection a bilateral knee 
disability, to include as secondary to service-connected 
bilateral plantar fasciitis and metatarsalgia.

3.  Entitlement to an increased rating for bilateral plantar 
fasciitis and metatarsalgia, currently rated as 10 percent 
disabling.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from October 1997 
to March 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.                

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In April 2005, the appellant testified, via a 
videoconference, before the Board.  At that time, she stated 
that she had received treatment at the Davenport VA Medical 
Center (VAMC) for her service-connected bilateral foot 
disability.  She indicated that her feet were examined on an 
annual basis at the Davenport VAMC, and that her last annual 
examination was in 2004.  In response to the question as to 
whether her feet had remained stable or had increased in 
disability since her last annual examination in 2004, the 
appellant responded that she was experiencing more pain that 
she did in 2004.  Thus, in light of the appellant's 
contentions that manifestations of her bilateral foot 
disability have worsened, and given the fact that the 
appellant's last VA examination was in May 2002, the RO must 
afford the appellant a new examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124, (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  


Additionally, while the evidence of record includes 
outpatient treatment records from the Davenport VAMC, there 
are no records past October 2003.  Inasmuch as the VA is on 
notice of the existence of additional records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).      

In the appellant's April 2005 videoconference hearing, the 
appellant also testified that due to her service-connected 
bilateral foot disability, she had developed bilateral hip 
and knee disabilities.  Specifically, the appellant stated 
that because the arches in her feet had fallen, she walked 
with abnormal movements which caused her to develop chronic 
pain in her hips and knees.  

VAMC outpatient treatment records, from June 2001 to 
September 2002, show that in July 2001, the appellant was 
treated for complaints of pain in her feet, knees, hips, and 
back.  Upon physical examination, it was noted that the 
appellant stood with the left knee in slight flexion.  When 
asked to extend the left leg fully, the appellant 
demonstrated left pelvic rotation and right trunk rotation.  
There was mild bilateral pes planus.  In "hooklying," the 
lower body rotation to the left was one inch less than 
rotation to the right when distance was measured from the 
knees to the floor.  Hip range of motion was within normal 
limits.  The assessment was that the appellant presented with 
signs and symptoms of left length discrepancy (LLD).  The 
records also reflect that in August 2001, the appellant was 
again treated for complaints of pain in her feet, knees, 
hips, and back.  At that time, it was noted that the 
appellant attributed the increased pain to her being on her 
feet seven hours a day at her new job.  It was reported that 
x-rays of the appellant's back and hips were negative.  

The VAMC outpatient treatment records reflect that in June 
2002, it was indicated that according to a May 2002 VA 
examination report, the appellant had a positive antinuclear 
antibody (ANA) and should undergo a rheumatology 
consultation.  The records show that in September 2002, the 
appellant underwent a rheumatology examination which was 
conducted by two VA physicians.  The VA physicians stated 
that the appellant had polyarthralgia involving the feet, 
knees, hips, back, and shoulders since "boot camp" four 
years ago.  They reported that although the appellant's 
symptoms had not progressively worsened, the symptoms were 
present for most of the day.  The appellant denied joint 
swelling, oral ulcers, eye pain or redness, alopecia, 
pleurisy, dyspnea, abdominal pain, hematuria, change in bowel 
habits, numbness, tingling, and muscle weakness in the 
extremities.  Upon physical examination of the 
musculoskeletal system, there was no swelling, erythema, 
increased warmth, tenderness, or limitation of motion on 
joint examination.  There was 20 degrees of hyperextension of 
the appellant's fingers, 120 degrees of external rotation of 
the shoulders, and five to 10 degrees of hyperextension of 
the knees.  The VA examiners noted that radiologic studies of 
the appellant's lumbosacral spine, hips, knees, feet, and 
shoulders, taken from 1997 to 2000, were reviewed and no 
abnormalities were noted.  Following the physical examination 
and a review of the appellant's x-rays, the VA examiners 
diagnosed polyarthralgia.  They indicated that there was an 
association with polyarthralgia and a hyperextensibility 
syndrome, which the appellant appeared to have.  According to 
the VA examiners, it was unlikely that the appellant's 
symptoms were related to an underlying connective tissue 
disease, such as systemic lupus erythematosus (SLE), as there 
were no other features such as oral ulcers, malar or discoid 
rash, photosensitivity, serositis, abnormal urinanalysis, 
hematological abnormalities, or neurologic abnormalities.  
The VA examiners noted that five to 10 percent of the general 
healthy population may have a positive ANA; however, whether 
those patients would go on to develop SLE was unknown.  They 
further reported that patients with autoimmune thyroiditis 
may also have a positive ANA; however, the appellant did not 
have symptoms of hypo/hyperthyroidism and her thyroid-
stimulation hormone was normal.  One of the VA examiners 
provided an addendum and reiterated that there was no 
evidence of any systemic connective tissue disease or SLE.  
According to the examiner, hypermobility may be playing a 
role in the appellant's symptoms.   

Additional VAMC outpatient treatment records, from April to 
October 2003, show that in October 2003, the appellant was 
treated for hyperextensibility syndrome and knee and other 
joint pain.  At that time, the appellant stated that she was 
having increasing pain in her knees.  According to the 
appellant, she worked as a waitress and was on her feet all 
of the time.  The VA examining physician, A.P. Rauwolf, M.D., 
reported that the appellant had been evaluated by 
Rheumatology and collagen disease was excluded.  However, Dr. 
Rauwolf noted that the appellant had been diagnosed with 
hyperextensibility syndrome which may be contributing to her 
symptomatology.  According to Dr. Rauwolf, service connection 
was in effect for a bilateral foot injury from wearing combat 
boots for 72 hours on a forced march.  Dr. Rauwolf indicated 
that it appeared that the appellant's joint problems all 
began with her foot injury, and that that seemed reasonable 
since she was compensating for foot problems with her other 
joints and back.  The assessment was back, hip, knee, and 
foot pain.  Dr. Rauwolf stated that none of those problems 
appeared until after the appellant's foot injury.  Thus, Dr. 
Rauwolf opined that it was reasonable to assume that the foot 
injury led to additional strain on the other joints in the 
appellant's system as she attempted to compensate for the 
foot problem.  Additionally, Dr. Rauwolf reported that the 
appellant had some kind of hyperextensibility syndrome which 
was "exacerbated by her stint in the military service."  

In a private medical statement from J. Castro, D.O., of the 
Jersey Ridge Chiropractic and Rehabilitation, dated in April 
2005, Dr. Castro stated that the appellant had been suffering 
from frequent knee, ankle, and foot pain, bilaterally, along 
with occasional low back pain.  According to Dr. Castro, the 
appellant's symptoms first appeared in 1997 after marching in 
the military.  In regard to the appellant's past medical 
history, Dr. Castro noted that the appellant was treated for 
dropped arches and flat feet while she was in the military.  
Upon physical examination, Dr. Castro indicated that the 
appellant demonstrated flat feet in both the weight bearing 
and non-weight bearing positions, which signified the loss of 
the medial longitudinal arch, bilaterally.  According to Dr. 
Castro, the loss of the appellant's arches had resulted in 
notable internal rotation of the tibia and femur.  Dr. Castro 
reported that the appellant also demonstrated lateral and 
superior patellar tracking, bilaterally, which was consistent 
with overpronation and eversion of the foot.  The impression 
was that the appellant suffered from dropped arches, 
bilaterally, and that condition was directly contributing to 
patellar tracking issues and shin pain.  

By a second private medical statement from Dr. Castro, dated 
in May 2005, Dr. Castro stated that the appellant's flat feet 
were directly the result of military marching.  Dr. Castro 
further opined that the subsequent bilateral knee, hip, and 
low back pain was the result of internal rotation and 
antiversion of the hip caused by overpronation of the feet.  

In this case, the Board recognizes that the appellant has 
been diagnosed with polyarthralgia of the hips and knees, and 
that the evidence of record appears to include both VA and 
private medical opinions relating the appellant's bilateral 
hip and knee pain to her service-connected bilateral foot 
disability.  In this regard, the Board notes that 
"arthralgia" is defined as pain in the joint.  See 
Dorland's Illustrated Medical Dictionary 140 (28th ed., 
1994).  However, in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Therefore, the appellant should 
be afforded a VA examination to determine whether her 
bilateral hip and knee pain can be attributed to a clinical 
diagnosis(es), and, if so, whether that diagnosed 
disability(ies) was either caused or made worse by the 
appellant's service-connected bilateral foot disability.       

The Board further observes that the appellant has been 
diagnosed with a hyperextensibility syndrome.  In this 
regard, it is unclear as to whether the appellant's 
hyperextensibility syndrome would be considered a disease 
within the meaning of applicable legislation, or whether it 
would be considered a congenital or developmental defect.  
See 38 C.F.R. § 3.303(c) (2004).  Moreover, it is also 
unclear as to whether the appellant's bilateral hip and knee 
pain are symptoms of the hyperextensibility syndrome, and, if 
so, whether the hyperextensibility syndrome was either caused 
or made worse by the appellant's service-connected bilateral 
foot disability.  Therefore, in light of the above, the Board 
finds that a VA examination, as specified in greater detail 
below, should be obtained in order to determine the etiology 
of any diagnosed hyperextensibility syndrome.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must specifically request that 
the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her bilateral hip and knee pain, and for 
her service-connected bilateral foot 
disability since 2003.  With any 
necessary authorization from the 
appellant, the RO must attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response 
to this request, which have not been 
previously secured, to specifically 
include outpatient treatment records from 
the Davenport VAMC, from October 2003 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and her 
representative must then be given an 
opportunity to respond.      

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination conducted by a physician to 
determine whether the appellant's 
complaints of pain in her hips and knees 
can be attributed to a clinical 
diagnosis(es), and also determine the 
nature and etiology of any currently 
diagnosed hyperextensibility syndrome.  
The VA examiner must also determine the 
current severity of the appellant's 
service-connected bilateral plantar 
fasciitis and metatarsalgia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the May 2002 VA examination 
report, the September 2002 VA 
rheumatology consultation report, the 
October 2003 VA opinion from Dr. A.P. 
Rauwolf, and the private medical 
statements from Dr. Castro, dated in 
April and May 2005.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays, bone 
scan, and/or a magnetic resonance imaging 
(MRI) if deemed necessary by the 
examiner.  

a.  In regard to the appellant's service-
connected bilateral plantar fasciitis and 
metatarsalgia, the examiner must address 
the following questions: (1) is the 
appellant's weight-bearing line over or 
medial to the great toe, (2) is there 
inward bowing of the tendo-Achilles, (3) 
does the appellant experience pain on 
manipulation and use, (4) is there 
objective evidence of marked deformity 
(pronation, abduction, etc.), (5) are 
there any indications of swelling on use, 
(6) does the appellant have 
characteristics callosities, (7) is there 
tenderness of the plantar surfaces and, 
if so, to what degree, (8) does the 
appellant have marked pronation, (9) is 
there inward displacement and spasm of 
the tendo Achilles on manipulation and, 
if so, to what degree, and (10) are the 
appellant's bilateral foot symptoms 
relieved through the use of orthopedic 
shoes or appliances?  

The examiner is further requested to 
indicate whether the appellant has "claw 
foot" (pes cavus) of an acquired nature 
and, if so, whether the condition is 
manifested by dorsiflexion of the toes, 
tenderness under the metatarsal heads, 
limitation of dorsiflexion at the ankle, 
shortened plantar fasciae, marked 
contraction of the plantar fasciae with 
dropped forefoot, marked varus deformity, 
or painful callosities.  The examiner is 
also requested to note whether there is 
any malunion or nonunion of the 
appellant's tarsal or metatarsal bones 
and, if so, whether the malunion or 
nonunion is mild, moderately severe, or 
severe in degree, and whether either foot 
is so affected by disability that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump and suitable 
prosthetic appliance.  (Note that the 
question is not whether amputation would 
increase functioning, but rather whether 
the function that remains is equivalent 
to or less than that which would be 
obtained by an amputation stump and 
suitable prosthesis.)  The examiner must 
then provide an opinion as to whether the 
service-connected manifestations of the 
appellant's bilateral foot disability, 
including any associated tenderness, pain 
on use, weakness, excess fatigability, or 
incoordination, result in an overall 
disability picture which is best equated 
with (1) slight, (2) moderate, (3) 
moderately severe, or (4) severe foot 
injury, and whether the appellant's 
service-connected bilateral foot 
disability alone renders her 
unemployable.  

b.  In regard to the appellant's 
complaints of bilateral hip and knee 
pain, after a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether the appellant's 
complaints of bilateral hip and knee pain 
can be attributed to a clinical 
diagnosis(es), and, if so, whether that 
diagnosed disability(ies) was either 
caused or made worse by the appellant's 
service-connected bilateral foot 
disability.  Specifically, the examiner 
must comment on the opinion of Dr. Castro 
who opined in his April 2005 private 
medical statement that the appellant had 
"patellar tracking issues."  In this 
regard, it is requested that the examiner 
render an opinion as to whether the 
appellant's complaints of bilateral hip 
and knee pain can be attributed to a 
disability related to her "patellar 
tracking issues."  

The examiner is further requested to 
address the appellant's previously 
diagnosed hyperextensibility syndrome.  
In this regard, the examiner is 
specifically requested to provide a 
definition of "hyperextensibility 
syndrome," and explain the symptoms of 
the syndrome.  In other words, the 
pathology of the symptomatology of 
hyperextensibility syndrome needs to be 
explained.  In doing so, the examiner 
must specifically state whether 
hyperextensibility syndrome would be 
considered a congenital or developmental 
defect.  The examiner must also render an 
opinion as to whether the appellant's 
bilateral hip and knee pain is a part of, 
or related to, the hyperextensibility 
syndrome, and, if so, whether the 
hyperextensibility syndrome was either 
caused or made worse by the appellant's 
service-connected bilateral foot 
disability.

If no disability(ies) is found, or no 
link to the appellant's service-connected 
bilateral foot disability, such findings 
and conclusions must be affirmatively 
stated and a complete rationale for any 
opinion expressed must be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, it must be so 
stated in the examination report.  The 
report prepared must be typed.   

3.  The RO must notify the appellant that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and her 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


